


Exhibit 10(h)(h)(h)

 

GRAPHIC [g182512ksi001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

 

Name:

 

Employee ID:

 

 

 

Manager Name:

 

 

 

 

 

Department:

 

 

 

 

Congratulations on receiving a stock award.  This award reflects your management
team’s recognition of your significant contributions to Hewlett-Packard
Company’s success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.

 

 

 

Grant Date:

 

Grant Number:

 

Grant Price:

 

Award Amount:

 

Award Type/Sub Type:

 

Expiration Date:

 

Plan:

 

Program Type:

 

Vesting Schedule:

 

 

Restricted Stock Award

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above,
between Hewlett-Packard Company, a Delaware Corporation (“Company”), and the
employee named above (“Employee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company and to participate in the affairs of the Company, the HR and
Compensation Committee of the Board of Directors of the Company or its delegates
(“Committee”) has determined that the Employee shall be granted shares of the
Company’s

 

1

--------------------------------------------------------------------------------


 

$0.01 par value Common Stock (“Share(s)”) subject to the restrictions stated
below and in accordance with the terms and conditions of the Plan named above, a
copy of which can be found on the Stock Incentive Program website at: [URL] or
by written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Restricted Stock Award.

Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee the number
of Shares stated above (“Restricted Stock Award” or “RSA”).

 

2.              Vesting Schedule.

The interest of the Employee in the RSA shall vest according to the vesting
schedule set forth above.  Provided the Employee remains in the employ of the
Company on a continuous, full-time basis through the close of business on the
last vesting date set forth above, the interest of the Employee in the RSA shall
become fully vested on that date.

 

3.              Restrictions.

(a)         The Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the RSA becomes vested in accordance with
Section 2.  The period of time between the date hereof and the date the RSA
becomes fully vested is referred to herein as the “Restriction Period.”

 

(b)         Except as otherwise provided for in this Stock Notification and
Award Agreement, if the Employee’s employment with the Company is terminated at
any time for any reason prior to the lapse of the Restriction Period, all Shares
granted hereunder shall be forfeited by the Employee, and ownership transferred
back to the Company.

 

4.              Legend.

All certificates representing any Shares subject to the provisions of this Stock
Notification and Award Agreement shall have endorsed thereon the following
legend:

“The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation.”

 

5.              Escrow.

The Shares subject hereto shall be held in escrow in a restricted book entry
account with the Company’s transfer agent in the name of the Employee.  Upon
termination of the Restriction Period, the Shares shall be released into an
unrestricted book entry account with the Company’s transfer agent; provided,
however, that a portion of such Shares shall be surrendered in payment of
required withholding taxes in accordance with Section 9 below, unless the
Company, in its sole discretion, establishes alternative procedures for the
payment of required withholding taxes.

 

6.              The Employee’s Stockholder Rights.

During the Restriction Period, the Employee shall have all the rights of a
stockholder with respect to the RSA except for the right to transfer the Shares,
as set forth in Section 3.  Accordingly, the Employee shall have the right to
vote the Shares and to receive any cash dividends paid to or made with respect
to the Shares.

 

7.              Disability or Retirement of the Employee.

If the Employee’s termination of employment is due to the Employee’s total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested RSAs shall continue to vest in accordance
with Section 2, provided that the following conditions are met for the entire
Restriction Period:

(a)         The Employee shall render, as an independent contractor and not as
an employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee’s health
and any other employment or other activities in which such Employee may be
engaged;

 

(b)         The Employee shall not render services for any organization or
engage directly or indirectly in any business which, in the opinion of the
Company, competes with or is in conflict with the interests of the Company;

 

(c)          The Employee shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material relating to the
business of the Company, either during or after employment with the Company; and

 

2

--------------------------------------------------------------------------------


 

(d)         The Employee shall disclose promptly and assign to the Company all
rights, title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business of the Company, anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in foreign countries.

 

8.              Death of the Employee.

In the event of the Employee’s death prior to the end of the Restriction Period,
the Employee’s estate or designated beneficiary shall have the right to receive
a pro rata number of Shares determined by the Company in its discretion.  In the
event of the Employee’s death after the vesting date but prior to the payment of
Shares, said Shares shall be paid to the Employee’s estate or designated
beneficiary.

 

9.              Taxes.

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Employee’s participation in the Plan and legally applicable
or otherwise recoverable from the Employee (such as fringe benefit tax) by the
Company and/or the Employee’s employer (the “Employer”) (“Tax-Related Items”). 
In the event that the Company or the Employer is required, allowed or permitted
to withhold taxes as a result of the grant or vesting of RSAs, or subsequent
sale of Shares acquired pursuant to such RSAs, the Employee shall surrender a
sufficient number of whole Shares, make a cash payment or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold such
taxes from Employee’s wages or other cash compensation paid to the Employer by
the Company and/or the Employer at the election of the Company, in its sole
discretion, or, if permissible under local law, the Company may sell or arrange
for the sale of Shares that Employee acquires as necessary to cover all
applicable required withholding taxes that are legally recoverable from the
Employee (such as fringe benefit tax) and required social security contributions
at the time the restrictions on the RSAs lapse (however, with respect to any
Shares subject to Section 409A, the Employer shall limit the surrender of Shares
at vesting to the minimum number of Shares permitted to avoid a prohibited
acceleration under Section 409A), unless the Company, in its sole discretion,
has established alternative procedures for such payment.  The Employee will
receive a cash refund for any fraction of a surrendered Share or Shares in
excess of any and all Tax-Related Items.  To the extent that any surrender of
Shares or payment of cash or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct from the
Employee’s compensation all Tax-related Items.  The Employee agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Employee is deemed to have been issued the full number of Shares
subject to the vested RSAs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Employee’s participation in the Plan.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of RSAs, including, but not limited to, the grant, vesting or settlement of
RSAs, the subsequent issuance of Shares and/or cash upon settlement of such RSAs
or the subsequent sale of any Shares acquired pursuant to such RSAs and receipt
of any dividends or dividend equivalent payments; and (ii)  do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
RSAs to reduce or eliminate the Employee’s liability for Tax-Related Items or to
achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable or tax withholding event, as applicable, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.  The Employee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Employee’s participation in the Plan
or the Employee’s receipt of RSAs that cannot be satisfied by the means
previously described.  The Company may refuse to deliver the benefit described
herein if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.

 

3

--------------------------------------------------------------------------------


 

(c)          In accepting the RSAs, the Employee consents and agrees that in the
event the RSAs become subject to an employer tax that is legally permitted to be
recovered from the Employee, as may be determined by the Company and/or the
Employer at their sole discretion, and whether or not the Employee’s employment
with the Company and/or the Employer is continuing at the time such tax becomes
recoverable, the Employee will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the RSAs. 
Further, by accepting the RSAs, the Employee agrees that the Company and/or the
Employer may collect any such taxes from the Employee by any of the means set
forth in this Section 9.  The Employee further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

 

10.       Data Privacy Consent.

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSAs, options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s personal data in such cases. By contract with both the
HP affiliate and with HP vendors, the people and companies that have access to
the Employee’s personal data are bound to handle such data in a manner
consistent with the HP Privacy Policy and law. HP also performs due diligence
and audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the data by contacting the local human resources representative.
The Employee understands that data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

11.       Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

 

12.       Acknowledgment and Waiver.

By accepting this grant of RSAs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time; (ii) the grant of RSAs is voluntary and occasional and does not create
any contractual or other right to receive future grants of Shares or RSAs, or
benefits in lieu of Shares or RSAs, even if Shares or RSAs have been granted
repeatedly in the past; (iii) all decisions with respect to future grants, if
any, will be at the sole discretion of the Company; (iv) the Employee’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate the Employee’s employment relationship at any time and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law; (v) the Employee is participating voluntarily in
the Plan; (vi) RSAs and their resulting benefits are not intended to replace any
pension rights or compensation; (vii) RSAs and their resulting benefits are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments insofar as
permitted by law and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Subsidiary or Affiliate; (viii) this grant of RSAs will not be interpreted to
form an employment contract or relationship with the Company, and furthermore,
this grant of RSAs will not be interpreted to form an employment contract with
the Employer or any Subsidiary or Affiliate;  (ix) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (x) no
claim or entitlement to compensation or damages shall arise from forfeiture of
the RSAs resulting from termination of Employee’s employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws), and in consideration of the grant of the RSAs to which the Employee
is otherwise not entitled, the Employee irrevocably agrees never to institute
any claim against the Company or the Employer, waives his or her ability, if
any, to bring any such claim, and releases the Company

 

4

--------------------------------------------------------------------------------


 

and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;
(xi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of termination of the Employee’s employment (whether or not in breach of
local labor laws), the Employee’s right to receive benefits under this Stock
Notification and Award Agreement after termination of employment, if any, will
be measured by the date of termination of Employee’s active employment and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); (xiii) the Committee shall have the exclusive discretion
to determine when the Employee is no longer actively employed for purposes of
the RSAs.

 

13.       No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

14.       Miscellaneous.

(a)         The Company shall not be required (i) to transfer on its books any
Shares which shall have been sold or transferred in violation of any of the
provisions set forth in this Stock Notification and Award Agreement, or (ii) to
treat as owner of such Shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such Shares shall have been so
transferred.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
the Employee.  Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an Award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee.  This Stock Notification
and Award Agreement is governed by the laws of the state of Delaware.

 

(e)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

(f)             The provisions of this Stock Notification and Award Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

(g)         Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

(i)             Appendix.
Notwithstanding any provisions in this Stock Notification and Award Agreement,
the grant of the RSUs shall be subject to any special terms and conditions set
forth in the Appendix to this Stock Notification and Award Agreement for the
Employee’s country.  Moreover, if the Employee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Employee, to the extent the Company determines that the application
of such terms and conditions is necessary or

 

5

--------------------------------------------------------------------------------


 

advisable in order to comply with local law or facilitate the administration of
the Plan.  The Appendix constitutes part of this Stock Notification and Award
Agreement.

 

(j)             Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSAs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

 

HEWLETT-PACKARD COMPANY

 

 

Léo Apotheker

CEO and President

 

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

6

--------------------------------------------------------------------------------
